Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed June 1, 2022 has been entered.  Claims 1-12 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The meaning of the phrase “the gas fluid has vertexes” in the final clause of claims 1 and 9 as amended is uncertain.  A “vertex” is a point on a geometric shape.  See the attached definitions of “vertex” downloaded from the American Heritage Dictionary and Collins Dictionary, which have been modified to highlight the definitions related to mathematics (American Heritage) and geometry (Collins) as those definitions are potentially germane to the present situation.  All of the highlighted definitions relate to a point of some geometrical configuration.  As such, it is unclear what Applicant means by a statement that a gas fluid has vertexes, as a fluid is not any type of geometrical shape.
This defect renders the scope of claims 1 and 12 and all claims dependent thereon so indefinite that no reasonable application of prior art can be made to the instant claims, and thus no prior art rejection is made at this time.

	   Response to Arguments/Suggested Amendments
In remarks filed June 1, 2022, Applicant notes that none of the previously applied prior art (Monson, JP 2012-000592, Lubanska) teaches the limitations recited in the last four lines of instant claims 1 or 9 as amended.  Therefore the previous rejections based on that prior art are withdrawn at this time.
However, as noted above, the recitation of the “gas fluid has vertexes” in those claims renders the scope of the claims indefinite.  The examiner suggests that Applicant clarify the language of the claims, e.g. to set forth subject matter as disclosed in para [0051-0052] and Fig. 9 of the specification as filed.  For example, delete the final clause of claims 1 and 9, and after “flow down from the liquid nozzle” insert “such that the gas fluid forms a film having an inverted-cone shape with a vertex of the inverted cone coinciding with the focus.”  The last seven lines of claim 1 would then read:
in at least one spray® nozzle among the plurality of spray nozzles, a focus of a
gas fluid jetted from the plurality of jet holes is positioned in a flow-down
area of a melted metal that is allowed to flow down from the liquid nozzle, such that the gas fluid forms a film having an inverted-cone shape with a vertex of the inverted cone coinciding with the focus, and a central axis of the liquid nozzle is positioned on an inner-surface side of the spray chamber relative to a center of a circle formed by jet holes of the plurality of gas jet nozzles to an extent that the liquid nozzle does not overlap the plurality of gas-jet nozzles.

Similar language is suggested in claim 9.
		 	     Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        August 18, 2022